FOR IMMEDIATE RELEASE TIB FINANCIAL CORP. REPORTS SECOND QUARTER RESULTS NAPLES, FL. July 23, 2009 – TIB Financial Corp. (NASDAQ: TIBB), parent company of TIB Bank, The Bank of Venice and Naples Capital Advisors, leading financial services providers serving the greater Naples, Bonita Springs, Fort Myers and Cape Coral areas, South Miami-Dade County, the Florida Keys and Sarasota County, today reported a net loss before dividends on preferred stock for the three months ended June 30, 2009 of $4.9 million compared to a net loss of $4.0 million for the second quarter of 2008. The net loss allocated to common shareholders was $5.5 million, or $0.38 per share, compared to a net loss of $0.28 for the comparable 2008 quarter. The net loss for the second quarter was primarily due to the provision for loan losses of $5.8 million and an increase in non-interest expenses of $4.3 million, partially offset by an increase of $680,000 of customer service revenue. TIB Financial reported total assets of $1.80 billion as of June 30, 2009, an increase of 12% from December 31, 2008. Total loans increased 1% to $1.24 billion from $1.22 billion at December 31, 2008 as growth in our commercial loan and residential loan portfolios offset an $18.8 million, or 23%, decline in indirect auto loans. Total deposits of $1.39 billion as of June 30, 2009 increased $259.2 million, or 23%, from December 31, 2008 due to the assumption of approximately $317 million of deposits and the operations of nine branches of the former Riverside Bank of the Gulf Coast from the FDIC. “We continue to implement our strategic plan and are reinvesting the proceeds provided from the assumption of the deposits of the former Riverside Bank of the Gulf Coast into quality loans generated through our relationship based approach. We are pleased with the level of retention of our new customers and deposits, and are looking forward to the new opportunities presented by our increased presence in Fort Myers and Venice and our new presence in the contiguous Cape Coral community. Operationally, we successfully completed the related information systems conversion at the end of June and are now able to manage our new customer relationships with an integrated and consistent approach. We have closed one smaller branch office and are planning to relocate another office,” said Thomas J. Longe, Chief Executive Officer and President. “We continue to see unfavorable economic conditions in our markets, which are exacerbated by the broad national and local economic contraction, continued declines in real estate market values and increasing unemployment. Our consumer and commercial customers are facing continuing financial pressure and challenges. We continue to monitor our loan portfolio closely, are working diligently to resolve our nonperforming assets and are modifying and restructuring loans to assist customers when prudent,” continued Longe. Significant other developments are outlined below. · The net interest margin increased 13 basis points to 2.78% during the quarter in comparison to 2.65% in the first quarter due primarily to the investment strategy related to the acquired Riverside deposits and the continued reduction of the interest cost of our deposits and other funding. The net interest margin continues to be adversely impacted by the level of non-accrual loans and nonperforming assets, which reduced the margin by approximately 18 basis points. We continue to maintain a higher level of money market and other short-term investments in light of the continuing economic stress and elevated volatility of financial markets, which also reduced the margin. · We continue to focus on relationship based lending and generated approximately $29 million of commercial loans and originated $42 million of residential mortgages. · Under challenging and volatile financial market conditions, Naples Capital Advisors and TIB Bank’s trust department continued to establish new investment management and trust relationships increasing the market value of assets under management to $120 million as of quarter end while TIB private bankers generated net growth of deposits during the quarter of $8 million resulting in total deposits of $56 million. · With respect to the Riverside transaction, during the second quarter, we closed one small branch office, continued to reduce the operating expenses of the acquired offices and have retained approximately 92% of the core deposits assumed while maintaining the attractive mix and reducing the interest cost of the deposit base. The planned relocation of one office and the completion of the conversion of the information systems will result in additional cost savings beginning in the third quarter. · Our indirect auto loan portfolio declined $8.6 million, or 12%, during the quarter to $63.2 million, or 5% of total loans. Non-performing loans in this business segment decreased to $1.3 million in comparison to $1.7 million at March 31, 2009 and charge-offs during the quarter declined to $1.8 million compared to $2.2 million in the first quarter. Additionally, total delinquency of indirect auto loans declined to 6% at quarter end down from 7% in the first quarter. Credit Quality Total nonaccrual loans increased by $16.2 million during the quarter to $61.8 million. Excluding indirect and consumer loans, approximately $29.1 million of loans were placed on nonaccrual during the quarter. Partially offsetting this increase were $708,000 of net loan principal paid down and loans returned to accrual, $4.0 million of loans charged off and $7.9 million of loans foreclosed. Of the loans placed on nonaccrual during the quarter, $12.0 million related to two land development loans which we currently have reviewed and determined that no specific reserves are necessary at this time. A third relationship, a $4.8 million land development loan, was placed on nonaccrual and required the allocation of a $491,000 specific reserve. The balance of the loans placed on nonaccrual are comprised of various smaller commercial, commercial real estate and residential loans. In response to the increase in non-performing loans, further contraction of economic activity in our local markets and increased net charge-offs, the second quarter results include a provision for loan losses of $5.8 million. The provision primarily reflects net charge-offs of $5.8 million as the reserve for loan losses remained relatively unchanged at $25.4 million and amounted to 2.05% of loans at June 30, 2009. Detailed Financial Discussion The higher net loss, before the preferred dividend, for the second quarter of 2009 compared to the net loss for the second quarter of 2008 was due to higher non-interest expenses and partially offset by higher non-interest income. TIB Financial’s results of operations during 2009 include the operations of nine former branches of Riverside Bank of the Gulf Coast subsequent to their assumption on February 13, 2009. Our provision for loan losses of $5.8 million reflects net charge-offs of $5.8 million. As of June 30, 2009, non-performing loans were $61.8 million or 4.99% of loans, an increase from the $45.6 million and 3.74% of loans as of March 31, 2009. The allowance for loan losses remained relatively unchanged at $25.4 million, comprising 2.05% of total loans. Net charge-offs during the quarter increased to 1.89% of average loans on an annualized basis compared to 1.19% for the prior quarter. The tax equivalent net interest margin of 2.78% for the three months ended June 30, 2009 increased in comparison with the 2.65% net interest margin reported during the first quarter of 2009.The increase is primarily due to the impact of investment of the proceeds provided by the acquisition of the deposits and operations of nine former Riverside Bank of the Gulf Coast branches, the continued reduction in the interest cost of our deposits and other funding and partly offset by the higher level of non-performing loans and assets during the second quarter. Upon closing of the transaction, execution of our investment plan included purchasing intermediate maturity investment securities and maintaining a significant balance of lower yielding money market and cash equivalent securities to repay near term maturities of wholesale funding. The intermediate term investments are intended to maintain available liquidity to redeploy as loans to local consumers and businesses. The maintenance of this higher level of lower yielding short-term liquid assets and intermediate investment securities has reduced the net interest margin but had a more significant negative effect during the first quarter of 2009. We estimate that the assumption of the Riverside deposits and the initial investment of the significant cash proceeds generated a net reduction of net interest income during the first quarter because the interest cost of the deposits exceeded the yield of the initial investments made. As a result of our repricing of a portion of the assumed deposits, the reduction of wholesale funding of $114 million in March and $38 million in the second quarter and the income from our investment strategy, the Riverside transaction contributed to net interest income in the second quarter. Excluding net gains (losses) on investment securities, non-interest income was $2.2 million in the second quarter of 2009 compared to $1.5 million for the second quarter last year. The increase is due primarily to higher deposit service charges, fees from the origination and sale of residential mortgages in the secondary market and investment advisory fees. The former Riverside operations contributed approximately $553,000 of non-interest income during the period. During the second quarter of 2009, non-interest expense increased $4.3 million, or 36%, to $16.2 million compared to $11.9 million for the second quarter of 2008. Total non-interest expense associated with the former Riverside operations amounted to approximately $2.0 million (including approximately $371,000 of pre-conversion IT processing and system conversion costs). The second quarter 2009 non-interest expense includes an increase of $710,000 in salaries and employee benefits over the second quarter of 2008. This increase includes approximately $631,000 in salaries and employee benefits expenses associated with new employees hired in connection with the Riverside transaction. During the second quarter of 2009, FDIC deposit insurance assessments were $1.5 million higher than the comparable prior year period due primarily to a one time special assessment of approximately $800,000, higher deposits and a higher deposit insurance premium rate. The special assessment was charged to all FDIC insured institutions during the quarter based on assets. The results for the quarter also include $871,000 and $215,000 of OREO related write-downs and expenses; compared to only $28,000 and $44,000 incurred during the second quarter of 2008, respectively. During the second quarter of 2009, the Board of Directors of TIB Financial Corp. declared a 1% stock dividend which was distributed on July 10, 2009 to all TIB Financial Corp. common shareholders of record as of June 30, 2009.The Board of Directors will continue to evaluate our dividend policy in light of current and expected trends in our financial performance and financial condition. About TIB Financial Corp.
